Citation Nr: 0725745	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a cold 
weather injury to the lower extremities.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1983 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which denied the veteran's claim for 
service connection for residuals of a cold weather injury to 
the lower extremities.  The veteran disagreed with this 
decision in February 2006.  He perfected a timely appeal in 
June 2006 and requested a Travel Board hearing.  In a VA 
Form 119, "Report of Contact", dated on April 17, 2007, the 
veteran withdrew his Travel Board hearing request and instead 
requested a videoconference Board hearing.  This hearing was 
held before the undersigned Veterans Law Judge in June 2007.


FINDINGS OF FACT

1.  The veteran was treated for a cold weather injury to the 
lower extremities during active service and elected not to 
undergo a separation physical examination.

2.  There preponderance of the competent medical evidence 
shows a nexus between the veteran's current pain and numbness 
of the lower extremities, primarily involving the feet, and 
the cold weather injury sustained during active service.


CONCLUSION OF LAW

Residuals of a cold weather injury to the lower extremities 
were incurred in active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
residuals of a cold weather injury to the lower extremities.  
Therefore, no further development is needed with respect to 
this appeal.

Factual Background

A review of the veteran's service medical records indicates 
that he denied any relevant medical history at his enlistment 
physical examination in December 1982.  Clinical evaluation 
was completely normal except for scars on the right chest, 
left lower back, and mid-forehead, and pes planus.

The veteran reported to an emergency room (ER) at an Army 
health clinic in April 1984 complaining of pain to the tips 
of his toes and under his toes in both feet.  His pain had 
been occurring for 1 week and began after he had been in the 
field.  When he tried warming his feet, they began to hurt.  
He described his pain as throbbing in nature.  He was wearing 
boots, overboots, and wool socks.  Physical examination of 
the veteran's feet showed normal sensations, good pulsations, 
and a good range of motion in the toes and feet.  The ER 
doctor noted that the veteran's present clinical examination 
was normal.  The assessment was a cold weather injury.

In July 1985, the veteran declined a separation physical 
examination.

When he filed his service connection claim in August 2004, 
the veteran contended on a VA Form 21-4138 that he had 
incurred a cold weather injury during an active duty field 
exercise in March 1984.  He was treated 2 days after this 
injury and his foot pain lasted approximately 2 more weeks.  
Between 1984 and 1997, the veteran stated that he had 
experienced pain in both feet "but not enough to seek 
treatment."  His foot pain worsened, resulting in lost time 
from work, and also in the loss of the big toenail on each 
foot.  He had been on medication since 1997 for gout and 
still had pain in both feet.  

VA x-rays of the veteran's right foot in June 1997 showed no 
bone or joint pathology.

In response to a request for records from the RO, University 
Medical Center, Las Vegas, Nevada, notified VA in October 
2004 that it had no records for the veteran.

The veteran was hospitalized at a VA Medical Center in July 
2004 for complaints of chest pain.  At that time, his medical 
history included gout and status-post cold water injury 
involving the feet while on active duty and "on/off pins and 
needle sensation involving the toes" since service.  
Physical examination of the veteran's extremities showed no 
edema, 2+ pulses on the bilateral dorsalis pedis.  The 
discharge diagnoses included gout.

On VA cold injury examination in January 2005, the veteran 
complained of pins and needles sensation and numbness from 
the knees down over to the toes.  He reported that, while 
performing guard duty on active service in Germany in 1984, 
he stood outside for 4 hours and, when he returned to his 
barracks, his toes started hurting.  His medical history also 
included a diagnosis of gout in 1997.  He also reported 
losing sensation in both lower extremities from the knees 
down as a current symptom.  He denied any Reynaud's 
phenomenon, hyperhidrosis, ulcerations, frostbite scars, 
disturbances in nail growth, skin cancer, edema, changes in 
skin color, skin thickening or thinning, or excessive 
sweating.  The veteran also gave a history of parasthesias, 
numbness, chronic pain that was mostly numbness and pins and 
needles sensation, recurrent fungal infections mostly to both 
of the big toes, no arthritis with the exception of 
occasional acute gout attacks involving the big toes, and 
sleep disturbance.  The VA examiner reviewed the veteran's 
claims file and medical records.  Physical examination showed 
a normal gait and posture, dark skin color, no edema, 
atrophy, or ulceration, dry skin of a soft texture, no hair 
in the lower extremities, evidence of fungus in all toenails, 
no scars, and deformed nails that were full of fungus.  
Neurological examination showed evidence of peripheral 
neuropathy.  Reflexes were not present.  Sensory nerves were 
diminished.  There was no motor weakness or atrophy.  
Orthopedic evaluation showed no pain or stiffness, no 
deformity, good ligament strength, evidence of pes planus, no 
calluses, no pain on manipulation of joints, and loss of 
tissue of digits was not evident.  Vascular evaluation showed 
bilateral peripheral pulses, no evidence of vascular 
insufficiency, no edema, no apparent hair loss, no shiny or 
atrophic skin, blood pressure of 148/88 in arms and legs, and 
no evidence of Reynaud's phenomenon or disease.  X-rays of 
both lower extremities showed no evidence of any osteopenia 
or osteoporosis.  The VA examiner stated that the veteran's 
bilateral gout was not secondary to a cold injury.  He 
concluded that there was no clinical or radiological evidence 
of any cold injury and that "the problems that the veteran 
expresses are secondary to diabetic peripheral neuropathy."

A review of the veteran's post-service outpatient treatment 
records from E.R.P., M.D. (-initials used to protect privacy) 
(Dr. E.R.P.), shows that, on outpatient treatment in December 
2005, the veteran complained of bilateral foot pain.  He 
worked as a UPS driver and had been diagnosed recently with 
diabetes.  He reported a history of frostbite injury to both 
legs during active service and bilateral foot pain since.  
His bilateral foot pain was worse when walking for long 
periods of time.  He also had a history of gout, and his 
episodes of gout exacerbated his bilateral foot pain.  
Physical examination showed no clubbing, cyanosis or edema in 
the extremities, 2+ pulses in the right lower extremity, 
1+ pulses in the left lower extremity, mild calf tenderness 
on the left, and a slow cadence and a normal gait.  
Neurological evaluation showed diminished sensation to 
pinprick in the bilateral lower extremities. Normal motor 
strength in the bilateral lower extremities.  Dr. E.R.P. 
stated that the veteran "appears to be suffering from 
peripheral neuropathic pain."  The impressions included 
diabetic peripheral neuropathic pain, a history of frostbite 
injury in the bilateral legs, and a history of gout.

On private outpatient treatment with Dr. E.R.P. on January 3, 
2006, the veteran reported that his bilateral foot pain had 
improved significantly and was overall a 3/10 on a pain 
scale.  Neurological evaluation showed diminished sensation 
to pinprick in the bilateral lower extremities.  The 
impressions included neuropathic pain in the bilateral legs, 
"questionable whether due to diabetes or previous history of 
cold weather injury."

On private outpatient treatment with Dr. E.R.P. on 
January 18, 2006, the veteran complained of pain in his toes 
"which he states has been going on for the past 12 years.  
As you will recall, he had frostbite while in the military."  
Physical examination showed bilateral metatarsalphalangeal 
tenderness and negative straight leg raising.  Arterial 
Doppler studies revealed no significant bilateral lower 
extremity arterial obstruction.  The impressions included 
neuropathic pain in the lower extremities, most likely 
secondary to frostbite "as he has had this problem for the 
past 12 years" and a history of gout.

In a February 2006 letter, Dr. E.R.P. stated that 'there is 
clinical evidence that links [the veteran's] current 
affliction of peripheral neuropathy with his previous 
military injury."  Dr. E.R.P. stated that the veteran 
reported "that he sustained prolonged exposure to freezing 
water while serving in the military."  The veteran also 
reported his in-service treatment for residuals of a cold 
injury.  Dr. E.R.P. stated further, "Exposure to freezing 
water does not usually create the physical stigmata seen in 
exposure to ice, but the effects are well known to constrict 
the vessels that supply the peripheral nerves thus damaging 
them by inducing nerve hypoxia."

In a March 2007 letter, I.L., D.P.M. (Dr. I.L.), stated that 
the veteran's peripheral neuropathy symptoms and medical 
history were consistent with a cold injury in March 1985 
which caused a nerve injury whose symptoms appeared in 
September 1997.  The veteran's diabetic neuropathy was 
superimposed on the previous cold injury.  Dr. I.L. also 
pointed out that the veteran was diagnosed with diabetes in 
September 2004.

The veteran testified at his June 2007 videoconference Board 
hearing that, following field exercises that had lasted for 
6 weeks, he began experiencing bilateral foot pain.  He had 
been in the field, with his lower legs and feet covered in 
snow, for approximately 61/2 hours.  When he started warming 
his feet after he got off guard duty, he began experiencing 
stabbing pains in his toes and feet.  At that time, his feet 
were "pale white" and "there was just sharp pain going 
through the end of the toes."  The veteran's feet also were 
inflamed.  He was seen almost immediately by a doctor at his 
barracks, who treated him for "a cold weather injury that 
pretty much comes from freezing water."  He was off duty for 
4 days.  The veteran also testified that he was first 
diagnosed with peripheral neuropathy in 1997 and was first 
diagnosed with diabetes in 2004.  His peripheral neuropathy 
symptoms included a "stinging" pain at the ends of his feet 
and numbness from his feet through his ankles and in to his 
legs.  The veteran testified further that he had been told by 
his podiatrist that his symptoms may have been misdiagnosed 
as gout when, in fact, they were cold injury residuals.  The 
veteran's wife also testified that the veteran had begun 
experiencing foot pain in 1997.

Following his Travel Board hearing, the veteran submitted two 
letters dated in June 2007 from his treating physicians along 
with a waiver of RO jurisdiction over this evidence.  In his 
letter, Dr. I.L. stated, "I have reviewed [the veteran's] VA 
lab reports and have based my opinion on the time line of 
neuropathy symptoms and the onset of diabetes.  [The 
veteran's] symptoms are more consistent with cold injury 
neuropathy with superimposed diabetes."  In his letter, 
J.B.G., M.D. (Dr. J.B.G.), stated that the veteran's 
neuropathy "was initiated by a cold injury and exacerbated 
years later by type II diabetes mellitus."

Law and Regulations

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

                                                      
Analysis

The Board finds that the evidence supports a grant of service 
connection for residuals of a cold weather injury to the 
lower extremities.  The veteran's service medical records 
show that clinical evaluation of the veteran's bilateral 
lower extremities was completely normal at his enlistment 
physical examination. Accordingly, the veteran was in sound 
condition at his entry in to active service.  The service 
medical records also show that he was treated during active 
service for a cold weather injury to his lower extremities.  
The veteran's separation physical examination was completely 
normal, so arguably his in-service cold weather injury was 
acute and transitory.  However, the veteran has maintained 
consistently in statements to his post-service physicians and 
in his Travel Board hearing testimony that his residuals of 
the in-service cold weather injury persisted and resulted in 
his currently diagnosed residuals of a cold weather injury to 
the lower extremities.  The Board acknowledges that there is 
medical evidence that supports and weighs against the 
veteran's claim.  However, the post-service medical evidence 
contains numerous medical opinions relating the veteran's 
post-service residuals of a cold weather injury to the lower 
extremities to his in-service cold weather injury.  Thus, the 
preponderance of the competent medical evidence supports 
granting the veteran's claim for service connection for 
residuals of a cold weather injury to the lower extremities.

Where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Both 
the Federal Circuit and the Veterans Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Veterans Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri, supra, at 470-71.

After reviewing the veteran's claims file, including his 
medical records, the VA examiner concluded in January 2005 
that the veteran's gout was not secondary to a cold weather 
injury, there was no clinical or radiological evidence of any 
cold weather injury, and the veteran's symptoms were 
secondary to diabetic peripheral neuropathy.  However, there 
is significant evidence that supports the contended causal 
relationship.  Specifically, the February 2006 opinion of 
Dr. E.R.P., the March and June 2007 opinions of Dr. I.L., and 
the June 2007 opinion of Dr. J.B.G., all provide supportive 
opinions.  In February 2006, Dr. E.R.P. concluded that the 
veteran's currently diagnosed peripheral neuropathy was 
clinically related to his in-service cold weather injury.  
Dr. I.L. stated in March 2007 that the veteran's peripheral 
neuropathy was consistent with an in-service cold weather 
injury and, following a review of the veteran's laboratory 
results, in June 2007, Dr. I.L. confirmed his earlier opinion 
and provided a rationale for relating the veteran's 
peripheral neuropathy to his in-service cold weather injury.  
Finally, in June 2007, Dr. J.B.G. determined that the 
veteran's currently diagnosed peripheral neuropathy was 
initiated by his in-service cold weather injury.  Although 
the VA examiner reviewed the veteran's claims file, including 
the service medical records, prior to offering his opinion in 
January 2005, the Board finds the subsequent medical opinions 
more persuasive and more probative on the issue of whether 
there is a medical nexus between the veteran's in-service 
cold weather injury and his currently diagnosed residuals of 
a cold weather injury to the lower extremities.  See, e.g.,  
Evans and Owens, both supra.  Rationales were provided by the 
supportive opinions, to include the fact that a diagnosis of 
the veteran's peripheral neuropathy of the lower extremities 
predated the diagnosis of diabetes by approximately 7 years.  

It is also pertinent to note that chronic fungal infection of 
the feet, disturbances of nail growth, peripheral neuropathy, 
numbness, and weakness may be signs and symptoms of residuals 
of a cold weather injury.  See VA Adjudication Procedure 
Manual, M21-1MR, Part I, Subpart iv, Chapter 4, Section E, 
Topic 21, Block c.  All of these findings appear 
intermittently in the clinical record.

In view of the foregoing, the Board finds that there is ample 
medical evidence to show that the veteran has a current 
diagnosis of residuals of a cold weather injury to the lower 
extremities and the preponderance of the competent opinion is 
that such are linked to a cold injury sustained during active 
service.  Under these circumstances, service connection is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304.










ORDER

Entitlement to service connection for residuals of a cold 
weather injury to the lower extremities is granted



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


